Regardless of whether defendant validly waived his right to appeal, his claim that the court should have conducted a hearing on the extent of his compliance with his plea agreement is unpreserved, and we decline to review it in the interest of justice. We find that the court made a thorough inquiry, including giving defendant an opportunity to explain what happened, and then appropriately imposed an enhanced sentence. Under the terms of the agreement, defendant’s inadequate compliance exposed him to an even longer sentence than the court actually imposed. Concur — Gonzalez, EJ, Friedman, Moskowitz, Acosta and Richter, JJ.